DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para.0101, p.24, line 4 “stepped portions 211 and 223” should read “stepped portions 211 and 224”.
Para.0058, p.8, line 2 “inner walls 210 should read “inner walls 220”.
Para.0058, p.8, line 3 “outer wall 220” should read “outer wall 210”.
Para.0075, p.15, line 3-4 and line 5-6 “metal 191b” should read “metal 191a”.
Para.0075, p.15, line 4 “Peltier device 191a” should read “Peltier device 191b”.
Para.0105, p.25, line 10 “inner wall 200” should read “inner wall 220”.
Para.0107, p.27, line 6 “Peltier device 192b” should read “Peltier device 191b”.
Para.0112, p.28, line 7 “eye’s” should read “eyes”.  
Para.0118, p.30, line 4 “flange 342” should read “flange 324”.
Para.0169, p.49, line 3 “heat sink 150” should read “heat sink 160”.
Para.0191, p.56, line 10 “heat sink 180” should read “heat sink 160”.
Para.0191, p.56, line 10 “Peltier device 191a” should read “Peltier device 191b”.
Para.0191, p.56, line 10 -11 “metal 191b” should read “metal 191a”.
Para.0196, p.58, line 9 “Peltier device 191a” should read “Peltier device 191b”.
Para.0196, p.58, line 9 -10 “metal 191b” should read “metal 191a”.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 5, line 1 “first plate” and line 3 “second plate” are not described in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first plate” (claim 5, line 1), “second plate” (claim 5, line 3) and “a gasket” (claim 7, line 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  line 1-2, “an upper surface of the base” should read “an upper surface of the upper frame of the base”. 
Claim 5 is objected to because of the following informalities: line 2-3, “circular recess of the container” should read “circular recess provided in the bottom of the container”.
Claim 19 is objected to because of the following informalities:  line 3, “therebetween” should read “there between”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 recites the limitation “the container” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Claims 14-18 are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8-9, 13-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong [CN 108464253 A published on August 31, 2018].
Regarding claim 1 Dong teaches, a liquid dispenser, comprising a container configured to store liquid (water tank 2 containing water; see embodiment A, line 19-20) and having an upper end defining an upper opening (after installing the water tank 2 opening along the higher end of shell overflow into the shell edge; see embodiment A, line 4-5); a base (element 12, see attached annotated Dong fig.1) to support the container; a pump (a circulating pump; see invention content, line 9) having an inlet to suction liquid stored in the container (the water inlet of the circulating water pump is provided with a filter layer; see invention content, line 29) and an outlet to discharge the liquid (circulating water system further comprises the extending pipe 34, cover 36, cover 36 is round or ellipse-like cover, cover 36 is set in the center of water outlet 37; see embodiment A, line 83); and a lid configured to cover the upper opening (a circulating water system further comprises a filter layer 35, a filter layer 35 arranged below the water storage tray 33; see embodiment A line 43-44 and fig.1 and 2) and having a hole through which liquid discharged from the pump flows (circulating water system further comprises the extending pipe 34, cover 36, cover 36 is round or ellipse-like cover, cover 36 is set in the center of water outlet 37; see embodiment A, line 83-84); wherein the container further includes an outer wall (a shell of this embodiment comprises an upper shell 11; see embodiment A, line 60) and an inner wall (water storage tray 2; see embodiment A, line 59), the inner wall extends upward at a first angle (see attached annotated Dong fig.1), and the outer wall extends upward at a second angle different from the first angle (see attached annotated Dong fig.1) such that the outer and inner walls intersect at the upper end of the container (see attached annotated Dong fig.1) and a space is formed between the inner and outer walls (see attached annotated Dong fig.1).

Regarding claim 2 Dong teaches, wherein the container further includes a bottom extending inward from the inner wall (see attached annotated Dong fig.1), the bottom is seated on the base (element 12, see attached annotated Dong fig.1), and a lower end of the outer wall is coupled to an edge of the base (see attached annotated Dong fig.1).

Regarding claim 4 Dong teaches, wherein an upper surface of the base has an inner opening and an outer surface surrounding the inner opening, and a bottom of the container has a circular recess that fits inside the inner opening (see attached annotated Dong fig.1). 

Regarding claim 5 Dong teaches, further including a first plate exposed through the inner opening of the base and provided below the circular recess of the container, and at least one second plate provided below the outer surface of the base, wherein the second plate is positioned to be higher than the first plate (see attached annotated Dong fig.1).

Regarding claim 8 Dong teaches, wherein the outer wall is inclined inward from the base to the upper end of the container (see attached annotated Dong fig.1).

Regarding claim 9 Dong teaches, wherein the inner wall is cylindrical (the water tank 2 is opening at one end of the cylindrical structure; see embodiment A, line 3-4 and fig.2).

Regarding claim 13 Dong teaches, comprising: an outer wall inclined inward from a bottom end toward an upper end (see attached annotated Dong fig.1); an inner wall having a cylindrical shell shape defining a storage space (the water tank 2 is opening at one end of the cylindrical structure; see embodiment A, line 3-4 and fig.2) and an upper end joined to an upper end of the outer wall (see attached annotated figure below); a pump (a circulating pump 31; see invention content, line 9) having an inlet to suction liquid stored in the container (the water inlet of the circulating water pump is provided with a filter layer; see invention content, line 29) and an outlet to discharge the liquid (circulating water system further comprises the extending pipe 34, cover 36, cover 36 is round or ellipse-like cover, cover 36 is set in the center of water outlet 37; see embodiment A, line 83-84); and a bottom coupled to a lower end of the inner wall (see attached annotated Dong fig.1).

Regarding claim 14 Dong teaches, further including a base (element 12, see attached annotated Dong fig.1) configured to support the bottom and outer and inner walls (see attached annotated figure 1 Dong), the base including an opening (see attached annotated Dong fig.1), wherein a circular recess provided in the bottom is inserted into the opening (see attached annotated Dong fig.1) such that a bottom surface of the circular recess is provided lower than bottom ends of the inner and outer walls.

Regarding claim 16 Dong teaches, further including at least one opening provided in the bottom through which at least one of a metal plate or a temperature device is exposed (the heating system comprises a heater 41, a heater protection cover 42, a heater 41 disposed on the inner bottom of the water tank 2, the embodiment of heater 41 is an electric heater 41; see embodiment A, line 23-24 and fig. 1, 2 and 3).

(see attached annotated Dong fig.1), wherein the pump (a circulating pump 31; see invention content, line 9) is provided in the housing.

Regarding claim 18 Dong teaches, wherein a lid (element 35) is provided to close an upper opening defined by the upper ends of the inner and outer walls, the lid including a filter and a plate (element 33) above the filter (a circulating water system further comprises a filter layer 35, a filter layer 35 arranged below the water storage tray 33; see embodiment A line 43-44 and fig.1 and 2), and wherein the pump pumps liquid to a hole in the plate (see attached annotated Dong fig.1).

Regarding claim 19 Dong teaches, a liquid dispenser, including:
a container having an inner wall (water storage tray 2; see embodiment A, line 59), an outer wall (a shell of this embodiment comprises an upper shell 11; see embodiment A, line 60), and a bottom extending from the inner wall (see attached annotated Dong fig.1), the inner and outer walls creating a space therebetween (see attached annotated Dong fig.1), and the inner wall and 
the bottom being configured to store liquid (the water tank 2 is opening at one end of the cylindrical structure; see embodiment A, line 3-4 and fig.2);
a base (element 12, see attached annotated Dong fig.1) to support the container and including at least one thermoelectric device (further comprising a heating system; see invention content line 16) to change a temperature of liquid in the container, the thermoelectric device having a heat transfer plate (the heating system comprises a heater) exposed through an opening of the bottom of the container (a heater protecting cover, the heater is set in the water tank on the bottom; see invention content line 16-17 and fig.3); and
(element 35) to close an upper opening of the container, the lid having a filter and an upper plate (element 33) provided over the filter (a circulating water system further comprises a filter layer 35, a filter layer 35 arranged below the water storage tray 33; see embodiment A line 43-44 and fig.1 and 2) wherein a pump (a circulating pump; see invention content, line 9) provided in the container pumps liquid to the upper plate.

Regarding claim 20 Dong teaches, wherein the outer wall has a truncated cone shape, the inner wall extends vertically downward from an upper end of the outer wall (see attached annotated figure below Dong), the bottom of the container includes a recess, and the opening for the heat transfer plate is provided in the recess (see fig. 1, 2, and 3 and attached annotated Dong fig.1).


    PNG
    media_image1.png
    631
    854
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Graves [US 8387566 B2 published on March 5, 2013].
Regarding claim 3 Dong is silent about, wherein an upper surface of the base includes a guide rib and a guide groove, and the outer wall includes a protrusion formed at a bottom end, the guide rib maintaining a position of the inner wall on the base, and the protrusion being inserted into the guide groove. 
Graves teaches, wherein an upper surface of the base (22) includes a guide rib (see rib forming threaded portions within ref. 18 in Fig. 2; col 6, ln 56-61; Fig. 6 shows ref. 18 on the base 22) and a guide groove (48), and the outer wall includes a protrusion (44) formed at a bottom end, the guide rib maintaining a position of the inner wall on the base (see annotated Fig. 6 of Graves showing ref. 18 and its threaded portions maintaining the inner wall on the base 22), and the protrusion being inserted into the guide groove (see Fig. 5 showing a corresponding groove ref. 48 adapted to receive each respective engagement shoulder ref. 44 in Fig. 4; col 5, ln 1-3). 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference to combine the teaching of Graves to include, wherein an upper surface of the base includes a guide rib and a guide groove, and (see col.5 line 4-7 as taught by Graves), and so that  the reservoir cap 18 can be secured to the reservoir 14 (see col.3 line 53-54 as taught by Graves).

Regarding claim 15 Dong teaches, further including a base (element 12, see attached annotated Dong fig.1) configured to support the bottom and outer and inner walls.
Dong is silent about, the base having a groove and a guide rib, wherein the bottom end of the outer wall includes a protrusion configured to insert into the groove, and the guide rib surrounds a bottom end of the inner wall. 
Graves teaches, the base (22) having a groove (48) and a guide rib (see rib forming threaded portions within ref. 18 in Fig. 2; col 6, ln 56-61; Fig. 6 shows ref. 18 on the base 22), wherein the bottom end of the outer wall includes a protrusion (44) configured to insert into the groove (see Fig. 5 showing a corresponding groove ref. 48 adapted to receive each respective engagement shoulder ref. 44 in Fig. 4; col 5, ln 1-3), and the guide rib surrounds a bottom end of the inner wall (see annotated Fig. 6 of Graves showing ref. 18 and its threaded portions surrounding a bottom end of the inner wall).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference to combine the teaching of Graves to include, the base having a groove and a guide rib, wherein the bottom end of the outer wall includes a protrusion configured to insert into the groove, and the guide rib surrounds a bottom end of the inner wall in order to mechanically engage each engagement shoulder 44  to be aligned with its corresponding groove 48 (see col.5 line 4-7 as taught by graves), and so that  the reservoir cap 18 can be secured to the reservoir 14 (see col.3 line 53-54 as taught by Graves).

                                   
    PNG
    media_image2.png
    469
    350
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Borey [US 20070227456 A1 published on October 4, 2007].
Regarding claim 6 Dong is silent about, wherein a Peltier device is installed in the base, a heat sink is provided below the Peltier device in the base, and a metal is provided on top of the Peltier device and exposed through an opening provided in a bottom of the container. 
Borey teaches, wherein a Peltier device (7) is installed in the base (2), a heat sink (8) is provided below the Peltier device in the base, and a metal (4) is provided on top of the Peltier device and exposed through an opening (5) provided in a bottom of the container (see para. 0008, line 6-13 and fig. 2 and 3).
(see abstract as taught by Borey).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Borey [US 20070227456 A1 published on October 4, 2007] and in further view of Kruger [US 20130192529 A1 published on August 1, 2013].
Regarding claim 7 Dong as modified by Borey is silent about, wherein a gasket is provided around the opening of the bottom of the container to seal the metal inside of the container.
Kruger teaches, wherein a gasket (506) is provided around the opening of the bottom (122(2)) of the container (see para.0026, line 13-15 and fig.1, 2, and 5) to seal the metal inside of the container.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference as modified by Borey to combine the teaching of Kruger to include, wherein a gasket is provided around the opening of the bottom of the container to seal the metal inside of the container in order to prevent leakage (see para.0026 line 13-14 as taught by Kruger.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Veness [US 20120017839 A1 published on January 26, 2012].
Regarding claim 10 Dong is silent about, wherein the container is made of plastic.
(see para. 0067 Veness US 20120017839 A1 published on January 26, 2012).
	It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference to combine the teaching of Veness to include, wherein the container is made of plastic in order to use a lightweight water resistant material. Making a container out of plastic is a well-known in the art and within the range of one of skilled in the art.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong [CN 108464253 A published on August 31, 2018] in view of Ellis [US 7600486 B2 published on October 13, 2009].
Regarding claim 11 Dong is silent about, wherein an outer surface of the outer wall has a recess in an upper portion of the container, an upper rim is provided in the recess, and an upper end of the upper rim is bent so as to hook onto the upper end of the container.
Ellis teaches, wherein an outer surface of the outer wall (A peripheral skirt wall 16; see col.3, line 50-51) has a recess (peripheral groove 17; see col.3, line 57) in an upper portion of the container, an upper rim (rim portion 12; see col.3, line 43) is provided in the recess, and an upper end of the upper rim is bent (circumferential rib 27; see col.4, line 6-7) so as to hook onto the upper end of the container (see fig.3).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have modified Dong reference to combine the teaching of Ellis to include, wherein an outer surface of the outer wall has a recess in an upper portion of the container, an upper rim is provided in the recess, and an upper end of the upper rim is bent so as to (see para.0009, line 4-5 as taught by Ellis). 

Regarding claim 12 Dong as modified by Ellis teaches (references to Ellis), wherein an inner surface of the inner wall (inner surface of the side wall 14; see col.4, line 18) has a recess (A locating wall 29 is formed within the rim portion to fit closely against the inner surface of the side wall 14 of the base section; see col.4, line 17-18), and a bent portion of the upper rim (rim portion 12; see col.3, line 43) is provided in the recess of the inner surface of the inner wall (see fig.3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Aboukoura whose telephone number is (571)272-4252. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MOHAMED ABOUKOURA/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643